Citation Nr: 0407657	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-21 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the left ear.   



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from May 1955 to July 1958 and 
from October 1958 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).    


FINDINGS OF FACT

1.  Left ear hearing loss is manifested by a pure tone 
threshold average of 64 decibels with speech discrimination 
ability of 76 percent and is consistent with a level IV 
hearing acuity in the service-connected left ear.  

2.  Service connection has not been awarded for any hearing 
loss in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86; Diagnostic 
Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003). 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. (2004), 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, a VCAA notice was provided to the 
veteran before the initial AOJ decision on entitlement to a 
compensable evaluation for hearing loss of the left ear.   

The RO notified the veteran by a letter dated in October 2001 
of the provisions of the VCAA with regard to his claim for a 
compensable evaluation for hearing loss of the left ear.  The 
Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The initial AOJ decision on the issue of entitlement to a 
compensable evaluation for hearing loss of the left ear was 
after a VCAA notice was provided to the veteran.  A 
substantially complete application for an increased rating 
for hearing loss of the left ear was received in February 
2001.  The RO wrote to the veteran in October 2001 regarding 
the provisions of VCAA.  Thereafter, in a February 2002 
rating decision that issue was denied.  The RO again wrote to 
the veteran in August 2003 regarding his claim in accordance 
with the provisions of VCAA.  

Although the VCAA notice letters that were provided to the 
appellant did not specifically contain notification to submit 
any evidence in the veteran's possession that pertains to the 
claim, the "fourth element", this did not result in 
prejudicial error in this case.  38 C.F.R. § 3.159(b) (2003); 
see VAOPGCPREC 1-2004.  The Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The veteran was 
specifically notified by letters dated in February 2001 and 
August 2003 that VA would help to obtain all relevant 
evidence such as medical records, employment records, or 
records in the custody of a federal agency.  He was advised 
that it was his responsibility to submit information about 
the records so that the RO could request them from the person 
or agency that had them.  He was advised to provide a 
properly executed release so that VA could request the 
records for him.  He was advised of the evidence needed to 
substantiate his claim, of the evidence he needed to submit 
and the evidence received to support his claim.  In August 
2003 he was further advised to tell VA about any additional 
information or evidence that he thought would support his 
claim.  

The appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by the February 2002 rating decision, a June 2003 
statement of the case, an October 2003 supplemental statement 
of the case and the February 2001 and August 2003 letters.  
The claimant has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO secured VA 
clinical records and afforded the veteran VA examinations.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 30 days.  The RO further 
advised the appellant that if no additional information and 
evidence had been received within that time, a decision would 
be made on the claim.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.   

II.  Left ear hearing loss

Service medical records, dated in May 1961, disclose 
moderately marked perceptive type hearing loss in the left 
ear with no improvement anticipated.  A 1979 VA examination 
revealed mild to severe hearing loss in the left ear.  In a 
February 1980 rating decision, the RO granted entitlement to 
service connection for high frequency hearing loss of the 
left ear and assigned a noncompensable evaluation effective 
from January 4, 1979.  

In February 2001, the veteran filed a claim for increased 
evaluation for left hearing loss.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the  Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§ 4.1 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. 4.2, 4.41 (2003).  The Board 
notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. 3.102, 4.3 (2003).

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85, Table VI (2003).  To evaluate the 
degree of disability from a service-connected hearing loss, 
the rating schedule allowed for such audiometric test results 
to be translated into a numeric designation and established 
eleven (11) auditory acuity levels, from Level I, for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  The Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral, that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 
(2003). 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) 
(2003).  Additionally, in situations where service connection 
had been granted for defective hearing involving only one ear 
and the veteran did not have total deafness in both ears, as 
in the instant appeal, the hearing acuity of the nonservice-
connected ear was considered to be normal. 38 C.F.R. §§ 
3.383, 4.14 (2003); Boyer v. West, 11 Vet. App. 477 (1998), 
affirmed 12 Vet. App. 142 (1999).

A November 2000 VA outpatient treatment report noted that the 
veteran was assessed with a hearing deficit.  A January 2001 
audiological consultation revealed hearing sensitivity was 
within normal limits at .25 kHz in both ears with sloping to 
a mild to severe sensorineural hearing loss at .5-8 kHz in 
the left ear and sloping to mild to mod-severe sensorineural 
hearing loss at 1-8 kHz in the right ear.  Word recognition 
scores were very poor (52 %) for the left ear and good (88 %) 
in the right ear when tested at most comfortable listening 
level.  The word recognition score for the left ear improved 
to poor (64%) when tested at 85dBHL.  He was referred for a 
hearing aid evaluation at which hearing aids were ordered.  



At a November 2001 VA Compensation and Pension (C&P) 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
LEFT
50
65
70
70

The average pure tone threshold was 64 for the left ear.  
Speech audiometry using the Maryland CNC Word List revealed 
speech recognition ability of 92 percent in the left ear.  
Additionally, the pure tone average for the nonservice-
connected right ear was 41 and the Maryland CNC speech 
recognition score was 100 percent.  The diagnosis was 
moderate to severe sensorineural hearing loss from 1-8 K 
hertz in the left ear and mild to moderate sensorineural 
hearing loss from 1-8 K hertz in the right ear.

The veteran submitted a reference audiogram that was 
conducted at a Naval Medical Center in August 2003.  The 
veteran reported it had been 15 hours since last noise 
exposure.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
65
80
80
90

The average hearing threshold level for the left ear was not 
provided, however, according to the regulation, the average 
hearing threshold level is measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  Using the numeric results provided for these 
frequencies results in an average hearing threshold level for 
the left ear of 79.  38 C.F.R. § 4.85, Table VI (2003).  

The veteran submitted results of a September 2003 audiology 
evaluation at the San Diego Naval Medical Center.  Numerical 
numbers for the plotted graph were not provided.  The speech 
recognition for the left ear was 24 percent.  The examiner 
noted that both ears showed mild to severe sensorineural loss 
at 500 to 8000Hz and the left ear had poor word recognition.  

At an October 2003 audio examination, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
70
70
70

The average was 64 decibels.  The speech recognition score 
using the Maryland CNC Word List was 76 percent in the left 
ear.  The examiner noted this was fair in the left at very 
high sensation levels of testing.  Additionally, the pure 
tone average for the nonservice-connected right ear was 43 
and the Maryland CNC speech recognition score was 88 percent.  
The diagnosis was bilateral sensorineural hearing loss, left 
more severe than right.  

The November 2001 VA audiology evaluation findings reveal 
that the veteran exhibited a Level II hearing loss in the 
left ear.  38 C.F.R. § 4.85, Table VI (2003).  
The findings of the most recent VA audiological examination 
reveal that the veteran exhibited a Level IV hearing loss in 
the left ear.  38 C.F.R. § 4.85, Table VI (2003).  The 
findings of the recent VA examination indicate that the 
veteran's right hearing loss would correspond to Level II.  
38 C.F.R. § 4.85, Table VI (2003).  However, because the 
right ear hearing loss is not service-connected, the 
regulations stated that the nonservice-connected right ear is 
assigned Level I for evaluation purposes.  38 C.F.R. 
§ 4.85(f).  The exceptional patterns of hearing loss 
described in the revised 38 C.F.R. § 4.86 are not 
demonstrated.  Combining the scores of Level IV for the 
service-connected left ear and Level I for the nonservice-
connected right ear in the manner set forth in Table VII 
results in a noncompensable evaluation for service-connected 
left ear hearing loss under Diagnostic Code 6100 (2003).  

The Board noted that the findings at the Naval August 2003 
reference audiogram result in an average hearing threshold 
level for the left ear of 79; however, a speech recognition 
score was not provided.  The Naval September 2003 audiology 
evaluation did not provide numeric designations assigned 
after audiometric evaluations were rendered but did show a 
speech recognition score of 24, although it is not stated 
that this is based on use of the Maryland CNC word list.  
While the results shown by these tests, the first some 15 
hours after noise exposure, appear to show greater hearing 
loss than the November 2001 VA examination, there is no 
competent medical evidence showing sustained decrease in 
hearing loss.  Thus, the Board is unable to apply these 
results to the tables in the Rating Schedule.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

Accordingly, the Board concludes that the preponderance of 
the evidence does not support a compensable evaluation for 
the veteran's service-connected left ear hearing loss.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Therefore, the claim is denied.


ORDER

Entitlement to a compensable evaluation for hearing loss of 
the left ear is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



